185 F.2d 1021
UNITED STATES of America ex rel. Robert L. BRADFORD, Relator-Appellant,v.E. E. THOMPSON, Warden, Federal Detention Headquarters,Respondent-Appellee.
No. 146, Docket 21775.
United States Court of Appeals Second Circuit.
Submitted Jan. 10, 1951.Decided Jan. 11, 1951.

Robert L. Bradford, pro se.
Irving H. Saypol, U.S. Attyk, for the Southern District of New York, New York City (Harold J. Raby, Asst. U.S. Atty., New York City, of counsel), for Respondent-Appellee.
Before CHASE, CLARK and FRANK, Circuit Judges.


1
PER CURIAM,


2
Appeal dismissed for mootness in open court.